Filing Date: 5/23/2019
Claimed Priority Date: none 
Applicants: Basari et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION / EXAMINER’S COMMENT
This Office action responds to the election filed on 2/26/2001.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection as subject to pre-AIA  will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention I, reading on a semiconductor device, in the reply filed on 5/25/2021, is acknowledged.  The applicants indicated that claims 1-12 and 21-27 read on the elected invention.  The examiner agrees.  Accordingly, claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 13-20 directed to an invention that was non-elected without traverse, as set forth above in paragraph 2.  Accordingly, an examiner’s amendment to the record appears below in 
The application has been amended as follows:
In the claims: Cancel claims 13-20.
Allowable Subject Matter
Claims 1-12 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references of record show or can be fairly combined to render obvious a semiconductor device comprising a laminate spacer structure comprising three dielectric spacers wherein one of the spacers is interposed between the other two dielectric spacers and comprises a dielectric material that includes gas pockets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Figure 5F of Hwang (US2007/0123040), figure 12 of Kim (US2007/0155150) and figure 13A of Hirota (US2012/0058637) show semiconductor devices similar to the one of the instant invention including a spacer structure between two conductive structures.

Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
							
MDP/mdp
June 18, 2021